

117 HR 3127 IH: Safe Interactions Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3127IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Ms. Wild (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide grants to enable nonprofit disability organizations to develop training programs that support safe interactions between law enforcement officers and individuals with disabilities and older individuals.1.Short titleThis Act may be cited as the Safe Interactions Act of 2021.2.FindingsCongress finds the following:(1)Individuals with disabilities are 2.5 times more likely to be victims of violent crime.(2)Individuals with disabilities are 3 times more likely to be victims of a serious crime.(3)Individuals with disabilities make up between one-third and one-half of all individuals killed by law enforcement officers.3.Purpose The purposes of this Act are to—(1)authorize the Secretary to award competitive grants to nonprofit disability organizations to administer enhanced training programs to law enforcement officers who may encounter or provide services to covered individuals, including—(A)individuals with mental health disabilities, including schizophrenia;(B)individuals who are deaf, deaf-blind, hard of hearing, or blind, are autistic, or have other intellectual or developmental disabilities;(C)older individuals with dementia or other cognitive impairments; or(D)individuals with any other disabilities or chronic health condition; (2)support, not replace, other specialized law enforcement officer training; and (3)(A)increase the awareness, knowledge, and understanding of law enforcement officers about covered individuals and their unique needs and applicable Federal civil rights laws;(B)reduce incidences of violence between law enforcement officers and covered individuals; (C)expand the knowledge of law enforcement officers, in areas such as the signs of disabilities, identifying people with disabilities, communicating with people with disabilities, and effective ways to approach covered individuals to minimize situations of risk to—(i)those individuals; and(ii)the law enforcement officers who intervene or provide services to those individuals; and(D)increase the knowledge of law enforcement officers of community resources available for covered individuals to ultimately limit interactions with law enforcement officers.4.DefinitionsIn this Act:(1)Covered grantThe term covered grant means a grant awarded under section 5(a).(2)Covered individualThe term covered individual means—(A)an older individual; or(B)an individual with a disability.(3)Eligible entityThe term eligible entity means a nonprofit disability organization that has formed a partnership with a law enforcement agency or a consortium of law enforcement agencies to administer enhanced training programs to law enforcement officers of the agency or agencies on how to interact with covered individuals.(4)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(5)Individual with a disabilityThe term individual with a disability means any individual who has a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(6)Initial training programThe term initial training program means a mandatory training program offered to new law enforcement officers during their orientation under section 5(d)(1)(A).(7)Law enforcement officerThe term law enforcement officer means any officer, agent, or employee of a State, political subdivision of a State, or Indian Tribe—(A)authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law; or(B)authorized by law to supervise sentenced criminal offenders.(8)Nonprofit disability organizationThe term nonprofit disability organization means a nonprofit organization—(A)that serves covered individuals; and(B)(i)that is operated by a board of which the majority of members are covered individuals;(ii)that has an advisory panel of which the majority of members are covered individuals; or(iii)the majority of the employees of which are covered individuals.(9)Older individualThe term older individual has the meaning given the term in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).(10)Partner academyThe term partner academy, with respect to an eligible entity that receives a covered grant, means a law enforcement training academy with which the eligible entity partners to administer an initial training program, as described in section 5(b)(1).(11)Partner agencyThe term partner agency, with respect to an eligible entity that receives a covered grant, means the law enforcement agency with which the eligible entity partners, or that is a member of a consortium with which the eligible entity partners, to administer enhanced training programs to law enforcement officers of the agency on how to interact with covered individuals.(12)Refresher training programThe term refresher training program means a training program offered to existing law enforcement officers under section 5(d)(1)(B).(13)SecretaryThe term Secretary means the Secretary of Health and Human Services. 5.Grant program(a)In generalThe Secretary shall award competitive grants to nonprofit disability organizations to administer enhanced training programs to law enforcement officers who may encounter or provide services to covered individuals.(b)ApplicationAn eligible entity seeking a covered grant shall submit to the Secretary an application that—(1)(A)identifies a law enforcement training academy with which the eligible entity will partner to administer an initial training program; and(B)includes a memorandum of understanding entered into between the eligible entity and the law enforcement training academy;(2)describes the training program curriculum, which shall include training on how to interact with, identify, approach, and communicate with covered individuals that is provided, as of the date of submission of the application—(A)by the partner academy to new law enforcement officers; or(B)by any partner agency to existing law enforcement officers;(3)describes the learning objectives of the training programs that the eligible entity will administer using the grant;(4)describes the activities that will be carried out under the grant;(5)includes a timeline of the activities described in paragraph (4); and(6)demonstrates expertise in training related to covered individuals.(c)PreferencesIn awarding covered grants, the Secretary shall ensure—(1)geographic diversity of grant recipients, including grant recipients that serve rural localities; and(2)that the training funded by the grant is provided to multiple levels of law enforcement agencies, including local, county, State, and Tribal agencies.(d)Use of funds(1)Mandatory usesAn eligible entity that receives a covered grant shall use the grant funds to—(A)modify the training provided by the partner academy to new law enforcement officers of each partner agency so that the academy provides not fewer than 8 hours of training on topics such as how to interact with, identify, approach, and communicate with covered individuals and applicable Federal civil rights laws, including not fewer than 4 hours of interactive learning taught by covered individuals; and(B)develop and implement an enhanced training program for existing law enforcement officers of each partner agency on safe, effective, and respectful interactions with covered individuals—(i)that includes—(I)awareness of and education about covered individuals, including—(aa)individuals with mental health disabilities, including schizophrenia;(bb)individuals who are deaf, deaf-blind, hard of hearing, or blind, are autistic, or have other intellectual or developmental disabilities;(cc)older individuals with dementia or other cognitive impairments; and(dd)individuals with any other disabilities or chronic health condition; (II)escalation avoidance and de-escalation techniques to be used when interacting with covered individuals, including procedures a law enforcement officer should follow to ensure the health and safety of a covered individual; and(III)communication strategies to be used when interacting with covered individuals, including individuals who do not use speech to communicate;(ii)that utilizes—(I)instructors who are covered individuals; or(II)guest instructors or speakers who are covered individuals; and(iii)in which each law enforcement officer participates not less frequently than 4 hours every year.(2)Optional usesAn eligible entity that receives a covered grant may use the grant funds to—(A)expand an existing training program regarding topics such as interacting with, identifying, approaching, and communicating with covered individuals that was provided to law enforcement officers by a nonprofit disability organization in conjunction with the partner academy or a partner agency before the eligible entity received the grant;(B)reimburse staff members of the eligible entity for mileage and travel time expended to attend an initial training program or refresher training program occurring in person or online;(C)develop a model of training that utilizes volunteer instructors, except that the eligible entity shall pay any instructor, including a guest instructor, who is a covered individual; (D)acquire a computer system or software needed for the training programs; or(E)support the paid participation of individuals with disabilities and their family members as advisors. (e)Supplement, not supplantAn eligible entity that receives a covered grant shall use the grant funds to supplement, and not supplant, any funds that would, in the absence of the grant funds, be made available from a State, political subdivision of a State, or Indian Tribe for the activities described in subsection (d).(f)Advisory council(1)In generalAn eligible entity that receives a covered grant shall establish an advisory council composed of 15 members to advise the eligible entity on activities carried out using the grant.(2)MembershipAn advisory council established under paragraph (1) shall—(A)be composed of—(i)1 representative of the eligible entity who is a covered individual and shall serve as chair of the advisory council;(ii)1 representative of the State law enforcement training academy or law enforcement agency for the State that the eligible entity serves, who shall serve as vice chair of the advisory council;(iii)3 representatives of community-based organizations that support individuals with disabilities, not fewer than 2 of whom have a disability;(iv)2 representatives of community-based organizations that support older adults;(v)2 State officials or their designees;(vi)1 representative of an organization providing victim services;(vii)1 representative of a State public safety agency; (viii)3 members of the public with knowledge of individuals with disabilities and older adults with cognitive impairment, including not fewer than 2 self-advocates or family members of a covered individual; and(ix)1 active local or State law enforcement officer representing a labor or representative organization; and(B)include a majority of representation from racial and ethnic minority communities.(3)DutiesAn advisory council established under paragraph (1) shall—(A)advise the eligible entity and provide general oversight of grant activities carried out by the eligible entity, including development of the training curriculum and implementation of the training programs; and(B)provide the advisory council with recommendations for the sustainability and expansion of the training programs, such as the development of a train-the-trainer model.(g)Annual report(1)Report to Secretary by eligible entitiesNot later than 1 year after receiving a covered grant, and each year thereafter for the duration of the grant period, an eligible entity that receives a covered grant shall submit the following information to the Secretary with respect to the preceding year:(A)The number of individuals who benefitted from the training programs provided by the eligible entity using grant funds, including—(i)the number of individuals who were trained through the training programs, including the total number of new law enforcement officers who participated in the initial training program and existing law enforcement officers who participated in the refresher training program; and(ii)the estimated number of individuals who were impacted by the training programs.(B)Demographic data, including age, sex, and race, for the law enforcement officers who received the training.(C)The number of partner agencies that participated in the training programs.(D)Each partner law enforcement agency, including the city and State in which the headquarters and each local office of the agency are located, and the result of that partnership.(E)Any recommendations for improving the grant program carried out under this Act. (2)Report to Congress and the Attorney General by the SecretaryNot later than 2 years after the date of enactment of this Act, and each year thereafter, the Secretary shall submit a report on the grant program carried out under this Act, with respect to the preceding year, to—(A)the Attorney General;(B)the Committee on the Judiciary of the Senate;(C)the Committee on Appropriations of the Senate;(D)the Special Committee on Aging of the Senate;(E)the Committee on the Judiciary of the House of Representatives; and(F)the Committee on Appropriations of the House of Representatives.(h)Evaluation(1)In generalThe Secretary shall use not more than 2 percent of the amounts made available under section 6 for administrative purposes and for an evaluation of the grant program carried out under this Act.(2)Independent evaluatorThe Secretary shall enter into a contract with a third-party entity that is unrelated to any recipient of a covered grant to carry out the evaluation under paragraph (1).(3)ContentsIn carrying out the evaluation under paragraph (1), the third-party entity contracted under paragraph (2) shall report to the Secretary and the Attorney General on—(A)the demographic characteristics of the population served by the training conducted by eligible entities using covered grants; and(B)any change in the occurrence of violence in the communities served by training described in subparagraph (A).6.Authorization of appropriationsThere is authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2025 to carry out this Act.